Case 2:19-cv-00662-JES-NPM Document 10 Filed 09/24/19 Page 1 of 3 PageID 133




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

BREANDEN BENESCHOTT

        Plaintiff,

v.                                                     CASE NO.: 2:19-cv-662-FtM-29NPM

TASO DU VAL, an individual, and
TOPTAL LLC, a Delaware Limited Liability
Company

      Defendants.
______________________________________/

               DEFENDANTS’ CERTIFICATE OF INTERESTED PERSONS AND
                      CORPORATE DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s interested persons order:

        1.       The name of each person, attorney, association of person, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action –

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all other identifiable legal entities related to any party

in the case:

        Toptal, LLC, Defendant

        Taso Du Val

        Peter W. Zinober, Esquire (Counsel for Defendant, Toptal, LLC)
        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
        100 North Tampa Street, Suite 3600
        Tampa, Florida 33602
        Telephone: (813) 289-1247
        Email: peter.zinober@ogletree.com

        Lara J. Peppard, Esquire (Counsel for Defendant, Toptal, LLC)
        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
        100 North Tampa Street, Suite 3600
Case 2:19-cv-00662-JES-NPM Document 10 Filed 09/24/19 Page 2 of 3 PageID 134




       Tampa, Florida 33602
       Telephone: (813) 289-1247
       Email: lara.peppard@ogletree.com

       Breanden Beneschott, Plaintiff

       Anne Marie Estevez, Esquire (Counsel for Plaintiff)
       Morgan, Lewis & Bockius LLP
       200 South Biscayne Boulevard, Suite 5300
       Miami, FL 33131
       Telephone: (305) 415-3330
       Email: aestevez@morganlewis.com

       Martha Leibell, Esquire (Counsel for Plaintiff)
       Morgan, Lewis & Bockius LLP
       200 South Biscayne Boulevard, Suite 5300
       Miami, FL 33131
       Telephone: (305) 415-3330
       Email: martha.leibell@morganlewis.com

       2.      The name of every other entity whose publicly-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:

       None.

       3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

       None.

       4.      The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

       Plaintiff alleges he is so entitled but Defendants deny he is.

       I HEREBY CERTIFY that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to this case,

and will immediately notify the Court in writing on learning of any such conflict. I further certify




                                                  2
Case 2:19-cv-00662-JES-NPM Document 10 Filed 09/24/19 Page 3 of 3 PageID 135




that I have inserted “None” if there is no actual or potential conflict of interest.

       Dated this 24th day of September, 2019.

                                           Respectfully submitted,

                                           /s/Peter W. Zinober
                                           Peter W. Zinober, Esquire
                                           Florida Bar No.: 121750
                                           Lara J. Peppard
                                           Florida Bar No.: 520055
                                           OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART P.C.
                                           100 North Tampa Street, Suite 3600
                                           Tampa, Florida 33602
                                           Telephone: 813.289.1247
                                           Facsimile: 813.289.6530
                                           Email: peter.zinober@ogletree.com
                                           Email: lara.peppard@ogletree.com
                                           Attorneys for Defendant Toptal, LLC

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 24, 2019, I filed the foregoing with the Court

using the CM/ECF System.

                                                       /s/Peter W. Zinober
                                                       Attorney


                                                                                       40101946.1




                                                   3
